Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 1, 2014, is by and among Synchrony Financial, a Delaware corporation
(the “Borrower”), General Electric Capital Corporation, as Lender (in such
capacity, the “Lender”), and administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrower, the Administrative Agent and the Lender entered into that
certain Credit Agreement, dated as of July 30, 2014 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which, among other things, the Lender provided certain Loans to the
Borrower.

B. The Borrower and the Lender have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and other provisions herein set forth, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Amendments to Credit Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below):

 

  a. Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of October 1,
2014.

“Amendment No. 1 Effective Date” means October 1, 2014, the date of
effectiveness of Amendment No. 1.

“Bank Facility Increase Loans” means the Loans borrowed under the Bank Term Loan
Agreement after the Funding Date in an aggregate principal amount not to exceed
$750,000,000.

 

  b. The definition of “Bank Term Loans” in Section 1.01 of the Credit Agreement
is hereby amended and restated as follows:

“Bank Term Loans” means “Loans” as defined in the Bank Term Loan Agreement in an
aggregate principal amount not to exceed $8,000,000,000, plus the principal
amount of any Bank Facility Increase Loans, and in each case, reduced by the
amount of prepayments made thereunder from time to time after the Funding Date.



--------------------------------------------------------------------------------

  c. The definition of “Post-IPO Debt Proceeds” in Section 1.01 of the Credit
Agreement is hereby amended by deleting “and” before clause (c) thereof, and
inserting the words “and (d) the proceeds of any Bank Facility Increase Loans”
immediately after “Excluded Debt Proceeds”.

 

  d. Section 2.05(d) of the Credit Agreement is hereby amended by inserting the
words “and (f)” immediately after “clause (e)”.

 

  e. Section 2.05 of the Credit Agreement is hereby amended by adding clause
(f) which states:

“The net cash proceeds of any Bank Facility Increase Loans shall be (i) applied
to prepay outstanding principal amounts of the Loans and due and unpaid interest
on such amount prepaid and (ii) disregarded for all purposes of Section 2.05(d)
above, including in the calculation of the Required Prepayment Amount.”

 

  f. Section 6.02(a)(i) is hereby amended by replacing the words “existing on
the Effective Date” therein with “existing on the Amendment No. 1 Effective
Date, plus any Bank Facility Increase Loans”.

 

  g. Schedule 6.02 of the Credit Agreement is hereby replaced in its entirety
with Schedule 6.02 attached hereto.

 

  h. Any amendments to the Bank Term Loan Agreement required to effect the
transactions contemplated by this Amendment are hereby consented to, including
as required by Section 6.05 of the Credit Agreement.

Section 3. Conditions Precedent. This Amendment shall be effective upon the
satisfaction of the following conditions (the first day on which such conditions
are satisfied, the “Amendment No. 1 Effective Date”):

(a.) the delivery to the Administrative Agent of duly executed signature pages
to this Amendment from the Borrower and the Lender; and

(b.) the Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed on behalf of the Borrower by a
Responsible Officer of the Borrower, confirming that at the time of and
immediately after giving effect to this Amendment, (i) the representations and
warranties of the Borrower set forth in Article III of the Credit Agreement
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Amendment No. 1 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date and (ii) no
Default shall have occurred and be continuing.

Section 4. Miscellaneous.

(a.) Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an

 

2



--------------------------------------------------------------------------------

original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be as effective as delivery of an original
executed counterpart to this Amendment.

(b.) Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.

(c.) Entire Agreement. This Amendment, together with the Credit Agreement (as
modified hereby) and the other Loan Documents, embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.

(d.) References. This Amendment is a Loan Document. Any reference to the Credit
Agreement contained in any notice, request, certificate, or other document
executed concurrently with or after the execution and delivery of this Amendment
shall be deemed to include this Amendment unless the context shall otherwise
require. Any reference set forth in this Amendment, the Credit Agreement or any
other Loan Document to this Amendment shall be a reference to the Credit
Agreement as amended hereby and as further amended, modified, restated,
supplemented or extended from time to time.

(e.) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrower: SYNCHRONY FINANCIAL By:  

/s/ Eric Duenwald

Name:   Eric Duenwald Title:   Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and Lender By:  

/s/ Matthew Susser

Name:   Matthew Susser Title:   Vice President and Assistant Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

SCHEDULE 6.02

INDEBTEDNESS

Bank Term Loans